DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a refrigerator door having a display device, the refrigerator door comprising a first panel made of a transparent material; a second panel made of a transparent material and spaced apart from the first panel by a predetermined distance; and a display provided between the first panel and the second panel, wherein the display comprises: a plurality of light emitting elements arranged in a predetermined pattern; at least one first wire electrically connected to the plurality of light emitting elements; and at least one second wire electrically connected to the plurality of light emitting elements and arranged to cross over the first wire at the intersections of the at least one first wire and the at least one second wire.
Regarding claims 2-10, claims 2-10 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 11, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 11, and specifically comprising the limitation wherein a refrigerator comprising a cabinet that forms a refrigerating space, a door 
Regarding claims 12-15, claims 12-15 are allowable for the reasons given in claim 11 because of their dependency status from claim 11.

Regarding independent claim 16, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 16, and specifically comprising the limitation wherein a refrigerator door comprises a first pane of glass, a second pane of glass spaced apart from the first pane of glass by a predetermined distance, a frame that supports the first and second panes of glass, and a display provided between the first and second panes of glass, wherein the display comprises: a predetermined pattern of pixels, at least one first wire electrically connected to the predetermined pattern of pixels, the at least one first wire extending in a first direction, and at least one second wire electrically connected to the predetermined pattern of pixels, the at least one first wire extending in a first direction, and at least one second wire electrically connected to the predetermined pattern of pixels, the at least one second wire extending in a second direction different from the first direction, wherein the display is configured to allow an item behind the second pane of glass to be seen when viewed from a front of the first pane of glass.
Regarding claims 17-20, claims 17-20 are allowable for the reasons given in claim 16 because of their dependency status from claim 16.



Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879